Citation Nr: 0200054	
Decision Date: 01/03/02    Archive Date: 01/11/02

DOCKET NO.  97-34 175A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether an overpayment of Department of Veterans Affairs (VA) 
compensation benefits in the calculated amount of $1,849.40 
was properly created.

(The issue of entitlement to an increased disability rating 
for the veteran's service-connected fracture, lunate left 
wrist (minor), currently rated as 10 percent disabling, is 
the subject of a separate Board of Veterans' Appeals (Board) 
decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1996 to 
January 1997 with over six years prior active service. 

This matter comes before the Board on appeal from an April 
1998 decision by the St. Petersburg, Florida, Regional Office 
(RO) of the VA.  A notice of disagreement was received in 
June 1998, a statement of the case was issued in August 1998, 
and a substantive appeal was received in September 1998.  The 
veteran testified at a Board hearing at the RO in June 2001. 


FINDINGS OF FACT

1.  At the time the veteran was ordered to active duty 
service in February 1996, he was receiving VA disability 
compensation payments. 

2.  During processing onto active duty in February 1996, the 
veteran completed and submitted a VA Form 21-8951 electing to 
receive military pay in lieu of the VA benefits he was 
receiving.  

3.  It was subsequently discovered that VA had continued to 
forward disability compensation payments to the veteran 
during the period of his active duty from February 1996 
through December 1996; the disability compensation award was 
retroactively amended and an overpayment in the amount of 
$1,849.40 was created as a result.  

4.  The overpayment to the veteran in the calculated amount 
of $1,949.40 was the result of sole administrative error. 


CONCLUSION OF LAW

The overpayment in the calculated amount of $1,849.40 was not 
properly created.  38 U.S.C.A. §§ 5112, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.500 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes all pertinent items of evidence; 
significantly, no additional pertinent evidence has been 
identified by the claimant as relevant to the issue on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the claim.  
Furthermore, the claimant has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to invalidation of the debt.  The discussions in 
the rating decision, statement of the case, and other 
correspondence have informed the claimant of the information 
and evidence necessary to warrant entitlement to the benefit 
sought.  The Board therefore finds that the notice 
requirements of the new law and regulation have been met.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim and has notified the claimant of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the claimant 
or the claimant's representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the claimant.  See 
generally Sutton v. Brown, 9 Vet.App. 553 (1996); Bernard v. 
Brown, 4 Vet.App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Applicable law provides that compensation benefits shall not 
be paid to any person for any period for which he receives 
active service pay.  38 U.S.C.A. § 5304(c); 38 C.F.R. 
§ 3.700(a)(1)(i).  The veteran was receiving a combined 20 
percent disability compensation payment effective from May 
1993.  In February 1996, the veteran was called to active 
duty, and reported to Fort Benning, Georgia.  He remained on 
active duty until January 1997.

In November 1996, a Physical Evaluation Board found the 
veteran unfit for service, and the veteran, in January 1997, 
filed an application for increased ratings for a number of 
conditions and requested that "my previous disability award 
be reinstated as I have been deployed for Active Duty in 
support of Operation Joint Endeavor."  In January 1997, the 
VA discovered that VA compensation payments had never been 
stopped, and informed the veteran in February 1997 that a 
debt of $1,849.40 existed, covering the period of February 
13, 1996 to December 31, 1996.

The veteran responded in February 1997 by submitting proof of 
his call-up from reserve to active duty status and a copy of 
a Form 21-8951, dated February 13, 1996, waiving VA benefits 
while on active duty.  In a second February 1997 letter, the 
veteran stated that VA representatives at Fort Benning had 
"handled my paperwork" upon his call-up.  He repeated this 
allegation in March 1997and argued that the debt was the 
result of a sole administrative error.  Therefore, he 
requested a refund of the $1,849.40 which he had already 
paid.

The record also includes a statement from the mobilization 
officer at Fort Benning attesting to the fact that the 
veteran did fill out a Form 21-8951 during his in-processing 
on or about February 12, 1996.  The statement also indicated 
that the veteran returned to Fort Benning in July 1996 for 
physical disability processing. 

At a Board hearing in June 2001, the veteran testified that 
he completed all of his paperwork at in-processing, and was 
told that the documents would all be forwarded to VA.  He 
further stated that he was out of the country from February 
1996 to January 1997 and could not monitor the status of his 
bank account.  He stated that the funds were deposited 
electronically each month and his wife did not know his 
payments should have been suspended.

Sole administrative error connotes that the veteran neither 
had knowledge of nor should have been aware of the erroneous 
payments.  Further, neither the veteran's actions nor his 
failure to act must have contributed to the erroneously 
continued payments.  38 U.S.C.A. § 5112(b)(9)(10); 38 C.F.R. 
§ 3.500(b)(2).  Here, the Board finds that VA had notice of 
the veteran's waiver of payment of his compensation benefits 
for the period of his active duty service.  The RO 
acknowledged the filing of a Form 21-8951 in November 1997 
and receipt of notice of the election of active duty pay 
instead of compensation payments.  The Adjutant General (AG) 
at Fort Benning was able to state that the waiver had been 
filled out and a copy maintained at the base.  

It is unclear from the record whether the veteran's 
processing onto active duty included actual contact with VA 
employees as opposed to military personnel.  However, the 
veteran has indicated on a number of occasions that the 
notice form in question was submitted at his processing onto 
active duty.  A copy of the VA Form 21-8951 electing to 
receive military pay instead of VA compensation is of record.  
The record does not show, however, that this form was ever 
received by VA.  Nevertheless, in such a situation the Board 
believes that it must recognize that principles of 
administrative regularity dictate a presumption that 
government officials have properly discharged their official 
duties.  Saylock v. Derwinski, 3 Vet. App. 394 (1992).  
Regardless of whether the personnel who accepted the VA Form 
21-8951 in February 1996 were VA employees, it would appear 
that they were providing and accepting these forms from 
individuals called to active duty.  The veteran has testified 
that it was his understanding that all of the completed forms 
were then to be forwarded to VA.  The Board views this 
particular situation as similar to a situation where VA mails 
a notice to a veteran and the law then presumes the 
regularity of the administrative process in the absence of 
clear evidence to the contrary.  VA's statement that it did 
not receive the communication, standing alone, is not the 
type of clear evidence to the contrary which is sufficient to 
rebut the presumption of regularity.  Mindenhall v. Brown, 7 
Vet.App. 271 (1994).  In other words, the Board finds that in 
this particular situation VA is presumed to have received VA 
Form 21-8951.  The veteran can be assigned no fault in the 
initial creation of the overpayment since he had fulfilled 
his notification duty to VA. 

A more troublesome question is whether there came a point in 
time when the veteran knew, or reasonably should have known, 
that he was receiving VA funds to which he was not entitled.  
Although the veteran testified that he was overseas until 
January 1997, evidence of record shows that he returned to 
Fort Benning in July 1996 and was retained for physical 
disability processing.  This process was reportedly completed 
and he departed Fort Benning in late December 1996.  

The veteran has testified that his VA compensation payments 
were electronically deposited into his account and that his 
spouse at home took care of all financial matters while he 
was on active duty.  The veteran therefore contends that he 
had no reasonable way of knowing that he was still receiving 
VA compensation payments.  The Board believes that such an 
argument is persuasive as to the period he was overseas.  
Moreover, since the record suggests that he was not released 
from Fort Benning to return home until late December 1996, 
the Board is unable to find that the evidence supports a 
finding that he should have know of the continuing payments 
from VA prior to his release from active duty and return 
home.  In sum, the Board finds that the creation of the 
entire overpayment was improper as the entire overpayment in 
question was the result of sole administrative error.  


ORDER

An overpayment of VA disability compensation benefits in the 
calculated amount of $1,849.40 was not properly created.  The 
appeal is granted. 


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

